752 So. 2d 1238 (2000)
Manuel CREME, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D98-0968.
District Court of Appeal of Florida, Third District.
March 1, 2000.
*1239 Bennett H. Brummer, Public Defender, and Susan Martin, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Fredericka Sands, Assistant Attorney General, for appellee.
Before LEVY and RAMIREZ, JJ., and NESBITT, Senior Judge.
PER CURIAM.
Manuel Creme appeals his convictions and sentences for possession of cocaine, sale, manufacture, or delivery of cocaine, and resisting an officer without violence. We affirm his convictions upon a holding that the trial court did not abuse its discretion in (1) refusing to permit the defense to call as a defense witness an officer only slightly involved in defendant's arrest in order to impeach that officer with matters that arose subsequent to the defendant's arrest, see Apfel v. State, 429 So. 2d 85 (Fla. 5th DCA 1983); Faver v. State, 393 So. 2d 49 (Fla. 4th 1981); and (2) admitting into evidence the cocaine seized from defendant without requiring the state to establish a complete chain of custody for the substance where there was nothing of record which would support a reasonable probability of tampering with the evidence. See Robinson v. State, 561 So. 2d 1264 (Fla. 3d DCA 1990); Stunson v. State, 228 So. 2d 294 (Fla. 3d DCA 1969).
We do, however, reverse Creme's sentences and remand the case to the trial court for correction of the sentencing order so that it comports with the court's oral pronouncement of sentence, i.e., that he was sentenced to fifteen years as a habitual offender on the sale, manufacture conviction (count 2 of the information), five years concurrent on the possession conviction (count 1 of the information), and that entry of sentence was suspended as to count 3.
Affirmed in part, reversed in part, and remanded.